BELCHER, Commissioner.
The offense is driving an automobile upon a public highway while under the influence of intoxicating liquor; the punishment, three days in jail and a fine of $50.
No statement of facts accompanies the record.
Two formal bills of exception were filed with the clerk and refused by the trial judge, and his reasons were noted thereon. No further action was taken in regard to these bills, therefore the refused bills cannot be considered. No bystanders bills are contained in the record. Cook v. State, Tex.Cr.App., 356 S.W.2d 149; Campos v. State, 172 Tex.Cr.R. 179, 356 S.W.2d 317; Skinner v. State, Tex.Cr.App., 364 S.W.2d 700.
The judgment is affirmed.
Opinion approved by the Court